 



EXHIBIT 10.1
AGREEMENT
     THIS AGREEMENT (the “Agreement”), dated as of January 5, 2007, is made and
entered into by and among Odyssey HealthCare, Inc., a Delaware corporation (the
“Company”), and Richard R. Burnham (“Employee”).
WITNESSETH:
     WHEREAS, Employee and the Company are party to that certain Amended and
Restated Employment Agreement of Richard R. Burnham, made and entered into as of
February 28, 2002 (the “Employment Agreement”), a true and correct copy of which
is attached hereto as Exhibit A;
     WHEREAS, the Company and Employee have mutually agreed to the termination
of the Employment Agreement and to the resignation of Employee as an officer of
the Company and its subsidiaries (except that Employee will remain Chairman of
the Board of the Directors of the Company (the “Board”)), without further
obligation of either party under the Employment Agreement (except to the extent
that any such obligations are expressly incorporated herein), effective as of
January 1, 2007 (the “Effective Time”);
     WHEREAS, upon the termination of the Employment Agreement and the
resignation of Employee as an officer of the Company, the Company desires to
retain the services of Employee, and Employee desires to be employed by the
Company as an at-will employee and to continue to serve as Chairman of the
Board, upon the terms and conditions set forth in this Agreement; and
     WHEREAS, capitalized terms not defined herein shall have the meanings given
such terms in the Employment Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants, agreements, and
promises set forth herein, and for other good a valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Employee and the
Company hereby agree as follows:
     1. Termination of Employment Agreement. Effective as of the Effective Time,
Employee hereby resigns as an officer of the Company and each of its
subsidiaries, except that Employee will continue to serve as Chairman of the
Board as provided in Section 2(c). In connection with Employee’s resignation,
the parties hereby agree that the Employment Agreement shall be terminated in
full, except as set forth in Section 4, without any further action on the part
of the Company or Employee and, except as set forth in Section 4, thereafter
shall be of no further force or effect. From and after the date of termination
of the Employment Agreement, Employee shall not be entitled to receive any
further wages, compensation, or benefits arising pursuant to the Employment
Agreement, and neither the Company nor Employee shall have any rights or
obligations thereunder, other than as provided in Section 4.
     2. Continued Services.
          (a) At Will Employment. Effective as of the termination of the
Employment Agreement and Employee’s resignation as an officer of the Company
pursuant to Section 1 hereof, and subject to such terms and conditions as are
set forth in this Agreement, the Company hereby retains Employee as an employee
to perform such services on behalf of the Company as may be

 



--------------------------------------------------------------------------------



 



mutually agreed to in writing by the Company and Employee, and Employee hereby
accepts such employment from the Company. The Company has the right to terminate
the Employee’s employment under this Section 2(a) at will (for any reason or no
reason), and, in the event the Company exercises such right of termination, the
Company shall pay to Employee any compensation or benefits due Employee pursuant
to Section 2(b) through and including the date of such termination, and
thereafter the Company shall have no further obligation to Employee hereunder or
otherwise, except as required by the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”) or other applicable law; provided, however, that Employee will
continue to receive the applicable compensation described in Section 2(c) for so
long as he continues to serve as a director of the Company.
          (b) Employee Benefits. The Company agrees to provide Employee with
such health insurance and other benefits as are generally made available to the
Company’s common law employees for so long as Employee remains in the employ of
the Company.
          (c) Service on the Board of Directors. On and after the Effective
Time, Employee will remain the Chairman of the Board; provided that, the Company
may, in its discretion, remove Employee from the position of Chairman of the
Board at any time after the Effective Time; provided, further, however, that in
no event may the Company remove Employee as a director of the Company. During
the time Employee continues to serve as Chairman of the Board, Employee shall be
entitled to receive compensation from the Company commensurate with the
compensation paid to non-employee directors of the Company, including but not
limited to any annual retainer fee and per-meeting fees, and shall also be
entitled to receive an annual fee for serving as Chairman of the Board, which
amounts will be recommended by the compensation committee and approved by the
Board for each year. For 2007, each non-employee director of the Company shall
be entitled to receive an annual retainer fee of $50,000, and the Chairman of
the Board shall also be entitled to receive an annual fee of $15,000, and, in
each case, such amounts shall be payable to Employee on a semi-monthly basis in
accordance with the Company’s regular payroll practices. In the event the
Company removes Employee as Chairman of the Board, he shall be entitled to
continue to receive the compensation described in this Section 2(c) except for
any annual or other fees payable solely to the Chairman of the Board.
          (d) Withholding. All amounts payable pursuant to this Agreement shall
be paid less applicable payroll deductions.
     3. Equity Awards and Agreements. Employee hereby represents and warrants
that, except for the equity award agreements described in Exhibit B hereto (the
“Equity Agreements”), he is not a party to any stock option, stock appreciation
right, restricted stock, or similar agreement granting Employee the right to
acquire or benefit from the appreciation in value of the capital stock of the
Company or any of its subsidiaries. The Company hereby agrees that,
notwithstanding any contrary provision in the Equity Agreements, all stock
options, restricted shares, and/or other equity awards granted to Employee
pursuant to the Equity Agreements that are unvested as of the Effective Time
shall continue to vest in accordance with their terms for so long as Employee
remains an employee of the Company. In addition, all vested stock options held
by Employee as of the Effective Time shall remain exercisable by Employee until
the later of (a) the date such stock options expire by their terms, or (b) the
date that is two years following the date Employee ceases to

 



--------------------------------------------------------------------------------



 



be an employee of the Company for any reason. Subject to the terms of this
Section 3, each of the Equity Agreements shall remain in full force and effect.
     4. Survival of Employment Agreement. The following provisions of the
Employment Agreement are incorporated herein by reference, shall survive the
Effective Date, and shall continue in full force and effect notwithstanding any
other provision of this Agreement:
          (a) All definitions contained in the Employment Agreement;
          (b) Section 4 of the Employment Agreement (“Confidentiality”);
          (c) Section 5 of the Employment Agreement (“Item Ownership”); and
          (d) Section 6 of the Employment Agreement (“Non-Competition
Agreement”).
          Except as otherwise specifically provided in this Section 4, all of
the parties’ rights and obligations under the Employment Agreement are
extinguished upon the effectiveness of this Agreement.
     5. Additional Provisions.
          (a) Notices. Any notice, demand, or communication required, permitted,
or desired to be given hereunder, shall be deemed effectively given when
personally delivered or mailed by prepaid, certified mail, return receipt
requested, addressed as follows:

             
 
  To Employee:       To the Company:
 
           
 
  Richard R. Burnham       Odyssey HealthCare, Inc.
 
  2505 Woodbridge Trail       717 N. Harwood, Suite 1500
 
  Mansfield, Texas 76063       Dallas, Texas 75201
 
           
 
          With a copy to:  
 
          P. Gregory Hidalgo
 
          Vinson & Elkins LLP
 
          3700 Trammell Crow Center
 
          2001 Ross Avenue
 
          Dallas, Texas 75201

or to such other address or addresses as any party hereto may from time to time
specify in writing in a notice given to the other party in compliance with this
Section 5(a). Notices shall be deemed given upon the earlier of actual receipt
or three days after mailing in accordance with this Section 5(a).
          (b) Prior Agreements. With the exception of (i) the Equity Agreements,
(ii) that certain Indemnification Agreement, dated November 30, 2000, by and
between the Company and Employee, which is attached hereto as Exhibit C, and
(iii) those provisions of the Employment Agreement that are specifically
incorporated by reference herein in Section 4 (i.e., Sections 4, 5 and

 



--------------------------------------------------------------------------------



 



6 of the Employment Agreement), this Agreement integrates the whole of all
agreements and understandings of any sort or character between the parties
concerning the subject matter of this Agreement and any other dealings between
the parties, and supersedes all prior negotiations, discussions, or agreements
of any sort whatsoever relating to the subject matter hereof, or any claims that
might have ever been made by one party against the other. There are no
representations, agreements, or inducements except as set forth expressly and
specifically in this Agreement. There are no unwritten oral or verbal
understandings, agreements, or representations of any sort whatsoever, it being
stipulated that the rights of the parties shall be governed exclusively by this
Agreement.
          (c) Modification and Waiver. This Agreement may not be modified or
amended except in writing signed by the parties. No term or condition of this
Agreement will be deemed to have been waived except in writing by the party
charged with waiver. A waiver shall operate only as to the specific term or
condition waived and will not operate as, or be construed to be, a waiver of any
subsequent breach of the same or other provision hereof. The failure of any
party hereto to exercise any right, power or remedy provided under this
Agreement or otherwise available in respect hereof at law or in equity, or to
insist upon compliance by any other party hereto with its obligations hereunder,
and any custom or practice of the parties at variance with the terms hereof,
shall not constitute a waiver by such party of its right to exercise any such or
other right, power or remedy or to demand such compliance.
          (d) Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in any number of counterparts, each of
which shall be an original, but all of which together shall constitute one and
the same instrument. Any counterpart of this Agreement that has attached to it
separate signature pages that together contain the signature of all parties
hereto shall for all purposes be deemed a fully executed original. Facsimile
signatures shall constitute original signatures.
          (e) Successors and Assigns. This Agreement and the rights and
obligations hereunder shall bind and inure to the benefit of any successor or
successors of the Company by way of reorganization, merger or consolidation, and
any assignee of all or substantially all of its business and properties, but,
except as to any such successor or assignee of the Company, neither this
Agreement nor any rights or benefits hereunder may be assigned by either party.
          (f) Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable for any reason, such provision shall be fully
severable; this Agreement shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a portion of this
Agreement; and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement. Furthermore, in
lieu of such illegal, invalid or unenforceable provisions, there shall be added
automatically as part of this Agreement a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and be legal,
valid and enforceable.
          (g) Injunctive Relief. Employee acknowledges that money damages would
be both incalculable and an insufficient remedy for breach by Employee of any of
the provisions of the

 



--------------------------------------------------------------------------------



 



Employment Agreement that are specifically incorporated by reference herein by
Section 4 (i.e., of Section 4, 5, or 6 of the Employment Agreement, which shall
be referred to in this Section 5(g) as the “Incorporated Employment Agreement
Provisions”) and that any such breach would cause the Company irreparable harm.
Accordingly, the Company, in addition to any other remedies at law or in equity
it may have, shall be entitled, without the requirement of posting a bond or
other security, to equitable relief, including injunctive relief and specific
performance, in connection with a breach by Employee of the Incorporated
Employment Agreement Provisions. The parties agree that the only circumstance in
which disputes between them will not be subject exclusively to arbitration
pursuant to the provisions in Section 5(n) is in connection with a breach of the
Incorporated Employment Agreement Provisions by Employee.
          (h) Governing Law. This Agreement has been executed and delivered in,
and shall be interpreted, construed, and enforced pursuant to and in accordance
with the laws of the State of Texas (without giving effect to principles of
conflict of law) and, where applicable, the laws of the United States.
          (i) Choice of Forum. The parties consent to venue in Dallas County,
Texas, and to the exclusive jurisdiction of competent state courts or federal
courts in Dallas County, Texas, for all litigation which may be brought, subject
to the requirement for arbitration in Section 5(n), with respect to the terms
of, and the transactions and relationships contemplated by, this Agreement. The
parties further consent to the non-exclusive jurisdiction of any state court
located within a district which encompasses assets of a party against which a
judgment has been rendered for the enforcement of such judgment or award against
the assets of such party.
          (j) Remedies Cumulative. All rights, powers, and remedies provided
under this Agreement or otherwise available in respect hereof at law or in
equity shall be cumulative and not alternative, and the exercise of any thereof
by any party shall not preclude the simultaneous or later exercise of any other
such right, power, or remedy by such party.
          (k) Third Party Beneficiaries. Except as provided in Section 5(e) of
this Agreement, this Agreement is not intended to be for the benefit of, and
shall not be enforceable by, any person or entity who or which is not a party
hereto.
          (l) Construction. This Agreement shall be deemed drafted equally by
all the parties. Its language shall be construed as a whole and according to its
fair meaning. Any presumption or principle that the language is to be construed
against any party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. Any
references to paragraphs, subparagraphs, or sections are to those parts of this
Agreement, unless the context clearly indicates to the contrary. Also, unless
the context clearly indicates to the contrary, (i) the plural includes the
singular and the singular includes the plural, (ii) “and” and “or” are each used
both conjunctively and disjunctively, (iii) “any,” “all,” “each,” or “every”
means “any and all, and each and every,” (iv) “includes” and “including” are
each “without limitation,” and (v) “herein,” “hereof,” “hereunder,” and other
similar compounds of the word “here” refer to the entire Agreement and not to
any particular paragraph, subparagraph, section or subsection.

 



--------------------------------------------------------------------------------



 



          (m) Expenses. Except as otherwise expressly provided in this
Agreement, all costs and expenses (including attorneys fees and expenses)
incurred by the parties hereto in connection with this Agreement and the
transactions contemplated hereby shall be borne solely and entirely by the party
which has incurred such expenses.
          (n) Arbitration. Except as otherwise provided in Section 5(g), the
Company and Employee agree to the resolution by binding arbitration of all
claims, demands, causes of action, disputes, controversies or other matters in
question (“Claims”), whether or not arising out to this Agreement, the
Employment Agreement, or Employee’s employment (or resignation or termination),
whether sounding in contract, tort or otherwise and whether provided by statute
or common law, that the Company may have against Employee or that Employee may
have against the Company or its parents, subsidiaries and affiliates, and each
of the foregoing entities’ respective officers, directors, employees or agents
in their capacity as such or otherwise. Claims covered by this Section 5(n) also
include claims by Employee for breach of this Agreement, wrongful termination,
discrimination (based on age, race, sex, disability, national origin, or any
other factor) and retaliation. The Company and Employee agree that any
arbitration shall be in accordance with the Federal Arbitration Act (“FAA”) and,
to the extent an issue is not addressed by the FAA, with the then-current
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (“AAA”) or such other rules of the AAA as are applicable
to the Claims being arbitrated. If a party refuses to honor its obligations
under this Section 5(n), the other party may compel arbitration in either
federal or state court. The arbitrator shall apply the substantive law of the
State of Texas (excluding Texas choice-of-law principles that might call for the
application of some other state’s law), or federal law, or both as applicable to
the Claims asserted. The arbitrator shall have exclusive authority to resolve
any dispute relating to the interpretation, applicability, enforceability, or
formation of this Section 5(n), including any Claim that all or part of this
Agreement is void or voidable and any Claim that an issue is not subject to
arbitration; provided that the arbitrator will not have the power to add or
ignore any of the terms and conditions of this Agreement, and the arbitrator’s
decision will not go beyond what is necessary for the interpretation,
application, and enforcement of this Agreement and the obligations of the
parties pursuant to this Agreement. The parties agree that venue for arbitration
will be in Dallas, Texas, and that any arbitration commenced in any other venue
will be transferred to Dallas, Texas, upon the written request of any party to
this Agreement. In the event that an arbitration is actually conducted pursuant
to this Section 5(n), the party in whose favor the arbitrator renders the award
shall be entitled to recover from the other party all costs and expenses
incurred, including reasonable attorneys’ fees, expert witness fees, and costs
actually incurred. Any and all of the arbitrator’s orders, decisions, and awards
may be enforceable in, and judgment upon any award rendered by the arbitrator
may be confirmed and entered by, any federal or state court having jurisdiction.
All proceedings conducted pursuant to this Section 5(n), including any order,
decision, or award of the arbitrator, shall be kept confidential by all parties.
EMPLOYEE ACKNOWLEDGES THAT, BY SIGNING THIS AGREEMENT, EMPLOYEE IS WAIVING ANY
RIGHT THAT EMPLOYEE MAY HAVE TO A JURY TRIAL OR A COURT TRIAL OF ANY
EMPLOYMENT-RELATED CLAIM ALLEGED BY EMPLOYEE, EXCEPT AS PROVIDED IN SECTION
5(g).
[Signature Page to follow.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in
its corporate name by an officer thereof thereunto duly authorized, and Employee
has hereunto set his hand, as of the day and year first above written.

            ODYSSEY HEALTHCARE, INC.
      By:   /s/ Robert A. Lefton         Name:   Robert A. Lefton        
Title:   President and Chief Executive Officer              /s/ Richard R.
Burnham       RICHARD R. BURNHAM           

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Amended and Restated Employment Agreement of Richard R. Burnham

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Equity Agreements

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Indemnification Agreement

 